DETAILED ACTION
Claims status
In response to the application filed on 04/29/2020, claims 1-16 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 04/29/2020 have been reviewed and accepted.

Priority
Acknowledgment is made of Applicant’s claim for priority upon US Patent No. 9,999,044 filed on 10/04/2013. The effective filling date for the subject matter defined in the pending claims in this application is 04/05/2011.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of the US10645691B2 and US9999044B2. 
Regarding pending claims 1-16; the claims 1-16 recite limitations substantially the same as in the US10645691B2. These limitations are fully covered by the claims of the US10645691B2.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US10645691B2.
Instant Application: 16861992
US10645691B2 
1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including an identifier associated with a timing advance group (TAG), the TAG being a group of at least one cell using same timing advanced value; identifying whether a timer associated with the TAG to which a serving cell belongs is running, the timer being used to verify whether uplink time of the serving cell belonging to the TAG is aligned; not performing any uplink transmission on the serving cell except a random access preamble transmission in case that the timer associated with the TAG is not running; and performing the uplink transmission on the serving cell in case that the timer associated with the TAG is running.
1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station, a radio resource control (RRC) message including information on a timing advance group (TAG) of at least one secondary cell;
determining whether a timer associated with the TAG to which a serving cell belongs is running; and
not performing any uplink transmission on the serving cell except a random access preamble transmission in case that the timer associated with the TAG is not running.




Instant Application: 16861992
US9999044B2 
1. A method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including an identifier associated with a timing advance group (TAG), the TAG being a group of at least one cell using same timing advanced value; identifying whether a timer associated with the TAG to which a serving cell belongs is running, the timer being used to verify whether uplink time of the serving cell belonging to the TAG is aligned; not performing any uplink transmission on the serving cell except a random access preamble transmission in case that the timer associated with the TAG is not running; and performing the uplink transmission on the serving cell in case that the timer associated with the TAG is running.
1. A method for establishing time alignment by a terminal in a wireless communication system supporting carrier aggregation, the method comprising:
receiving, from a base station, medium access control (MAC) control information for activating a secondary cell (SCell);
activating the SCell based on the MAC control information;
determining whether a timer associated with a timing advance group to which the SCell belongs is running, the timer being used to control the timing advance group to be uplink time aligned;
transmitting a random access preamble on the SCell if the timer is not running; and
receiving a random access response message including timing advance information.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.
Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwon et al. (US 9,054,835 B2) in view of Chen et al. (US 2011/0249635 A1) and further in view of Wang et al. (US 2011/0243048 A1).
Regarding claim 1; Kwon discloses a method for establishing time alignment by a UE in a wireless communication system (See Figs. 1 and 3: Para. [0033]), the method comprising:
receiving, from a base station, a radio resource control (RRC) message (See Fig. 5: setting up RRC connection between UE and eNB; Col. 13, Lines 60-67) including information on a timing advance group (TAG) (See Fig. 5: UE to receive UL timing group information from eNB; Col. 14, Lines 4-9 and Lines 15-20), the TAG being a group of one cell using same timing advanced value (See Fig. 5: Col. 14, Lines 4-10)
See Fig. 5: generating and selecting UL timing group for the eNB; Col. 14, Lines 16-27), the timer being used to verify whether uplink time of the serving cell belonging to the TAG is aligned (See Fig. 5: Col. 14, A case that requires the UE 580 to obtain a UL synchronization, i.e., time alignment, may be associated with conditions d-i) through d-iii). Also, the UE 580 may transmit a preamble to obtain a UL synchronization with respect to available total CC groups. The UE 580 may need to obtain a UL synchronization with respect to a few available CC groups. Lines 40-45); and
not performing any uplink transmission on the serving cell (See Fig. 3: steps S310-S350 the Wireless terminal to consider/determine the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16) except a random access preamble transmission (See Fig. 5: steps 534 and 540 for performing UL transmission to eNB through delegate CC of UL timing group; Col. 14, Lines 28-37) in case that the timer associated with the TAG is not running ((See Fig. 3: steps S310-S350, considering the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16); and 
performing the UL transmission on the serving cell in case that  the timer associated with the TAG is running (See Fig. 5: performing timing alignment timer based on CC time of UL timing group; Col. 13, Lines 15-22).
Even though, Kwon discloses the method of performing UL transmission according to the timer, Kwon doesn’t explicitly discuss the method using the timer associated with the TAG.
However, Chen further teaches the method using the timer associated with the TAG (See Fig. 4-5: in response to receiving Timing advance command (TAC) from the Access Network, performing activation and deactivation the component carrier of the timer; Para. [0037] and Chen’s claim 34).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the method using the timer associated with the TAG as Chen to have incorporated in the system of Kwon, so that the motivation would provide to reduce the power consumption of the UE terminal efficiently. Chen: Para. [0006].
Neither Kown nor Chen explicitly discloses except transmission of a random access preamble after determining the timer associated with CC#2 timing and not to perform uplink transmission.
However, Wang from the same field of endeavor discloses except transmission of a random access preamble (See Fig. 18; the UE to transmit Random Access Preamble; Para. [0119], Lines 2-8) after determining the timer associated with CC#2 timing (See Fig. 15: after CC action of CC#2; Para. [0119], Lines 2-10), and Wang further discloses not to perform uplink transmission on the component carrier (See Fig. 22A: Para. [0137]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide that except transmission of a random access preamble after determining the timer associated with CC#2 timing as taught by Wang to have incorporated in the system of Kwon, so that the motivation would provide that the UE could not only extend activation time of the component carrier to finish the data transmission but also to avoid redundant timer start or restart based upon the activation/deactivation of the component carrier, and so as to enhance performance of the UE. See Wang Para. [0135]-[0136] and also See [0147].



KWON discloses a method for establishing time alignment by a base station in a wireless communication system, the method comprising: 
transmitting, to a user equipment (UE), a radio resource control (RRC) message (See Fig. 5: setting up RRC connection between UE and eNB; Col. 13, Lines 60-67) including information on a timing advance group (TAG) (See Fig. 5: UE to receive UL timing group information from eNB; Col. 14, Lines 4-9 and Lines 15-20) the TAG being a group of one cell using same timing advanced value (See Fig. 5: Col. 14, Lines 4-10);
performing an operation for receiving an uplink transmission on a serving cell (See Fig. 5: steps 534 and 540 for performing UL transmission to eNB through delegate CC of UL timing group; Col. 14, Lines 28-37) in case that the timer associated with the TAG to which the serving cell belong is running (See Fig. 5: performing timing alignment timer based on CC time of UL timing group; Col. 13, Lines 15-22), the timer being used to verify whether uplink time of the serving cell belonging to the TAG is aligned (See Fig. 5: A case that requires the UE 580 to obtain a UL synchronization, i.e., time alignment, may be associated with conditions d-i) through d-iii). Also, the UE 580 may transmit a preamble to obtain a UL synchronization with respect to available total CC groups. The UE 580 may need to obtain a UL synchronization with respect to a few available CC groups. Col. 14, Lines 40-45); and
performing a random access procedure on the serving cell (See Fig. 3; FIG. 3 shows a random access procedure for receiving information required for synchronization. The random access procedure may be applicable when a UE is newly coupled to a network through a handover and the like. Also, upon completing the coupling, the UE may proceed with the random access procedure even under a circumstance such as synchronization, Col. 6, Lines 48-52) in case that the timer associated with the TAG is not running ((See Fig. 3: steps S310-S350, considering the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16),
See Fig. 3: steps S310-S350 the Wireless terminal to consider/determine the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16) except a random access preamble transmission (See Fig. 5: steps 534 and 540 for performing UL transmission to eNB through delegate CC of UL timing group; Col. 14, Lines 28-37) in case that the timer associated with the TAG is not running ((See Fig. 3: steps S310-S350, considering the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16); and 
Even though, Kwon discloses the method of performing UL transmission according to the timer, Kwon doesn’t explicitly discuss the method using the timer associated with the TAG.
However, Chen further teaches the method using the timer associated with the TAG (See Fig. 4-5: in response to receiving Timing advance command (TAC) from the Access Network, performing activation and deactivation the component carrier of the timer; Para. [0037] and Chen’s claim 34).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the method using the timer associated with the TAG as taught by Chen to have incorporated in the system of Kwon, so that the motivation would provide to reduce the power consumption of the UE terminal efficiently. Chen: Para. [0006].
Neither Kown nor Chen explicitly discloses except transmission of a random access preamble after determining the timer associated with CC#2 timing and not to perform uplink transmission.
However, Wang from the same field of endeavor discloses except transmission of a random access preamble (See Fig. 18; the UE to transmit Random Access Preamble; Para. [0119], Lines 2-8) after determining the timer associated with CC#2 timing (See Fig. 15: after CC action of CC#2; Para. [0119], Lines 2-10), and Wang further discloses not to perform uplink transmission on the component carrier (See Fig. 22A: Para. [0137]).
Wang to have incorporated in the system of Kwon, so that the motivation would provide that the UE could not only extend activation time of the component carrier to finish the data transmission but also to avoid redundant timer start or restart based upon the activation/deactivation of the component carrier, and so as to enhance performance of the UE. See Wang Para. [0135]-[0136] and also See [0147].

Regarding claim 9; Kwon discloses a UE for establishing time alignment by a UE in a wireless communication system (See Figs. 1 and 3: Para. [0033]), the UE comprising:
a transceiver (See Fig. 10 for transceiving unit 1050); and
a controller (See Fig. 10: controller 1010) coupled with the transceiver and configured to:
receive, from a base station, a radio resource control (RRC) message (See Fig. 5: setting up RRC connection between UE and eNB; Col. 13, Lines 60-67) including information on a timing advance group (TAG) (See Fig. 5: UE to receive UL timing group information from eNB; Col. 14, Lines 4-9 and Lines 15-20), the TAG being a group of one cell using same timing advanced value (See Fig. 5: Col. 14, Lines 4-10)
identify whether a timer associated with the TAG to which a serving cell belongs is running (See Fig. 5: generating and selecting UL timing group for the eNB; Col. 14, Lines 16-27), the timer being used to verify whether uplink time of the serving cell belonging to the TAG is aligned (See Fig. 5: Col. 14, A case that requires the UE 580 to obtain a UL synchronization, i.e., time alignment, may be associated with conditions d-i) through d-iii). Also, the UE 580 may transmit a preamble to obtain a UL synchronization with respect to available total CC groups. The UE 580 may need to obtain a UL synchronization with respect to a few available CC groups. Lines 40-45); and
See Fig. 3: steps S310-S350 the Wireless terminal to consider/determine the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16) except a random access preamble transmission (See Fig. 5: steps 534 and 540 for performing UL transmission to eNB through delegate CC of UL timing group; Col. 14, Lines 28-37) in case that the timer associated with the TAG is not running ((See Fig. 3: steps S310-S350, considering the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16); and 
perform the UL transmission on the serving cell in case that  the timer associated with the TAG is running (See Fig. 5: performing timing alignment timer based on CC time of UL timing group; Col. 13, Lines 15-22).
Even though, Kwon discloses the method of performing UL transmission according to the timer, Kwon doesn’t explicitly discuss the method using the timer associated with the TAG.
However, Chen further teaches the method using the timer associated with the TAG (See Fig. 4-5: in response to receiving Timing advance command (TAC) from the Access Network, performing activation and deactivation the component carrier of the timer; Para. [0037] and Chen’s claim 34).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the method using the timer associated with the TAG as taught by Chen to have incorporated in the system of Kwon, so that the motivation would provide to reduce the power consumption of the UE terminal efficiently. Chen: Para. [0006].
Neither Kown nor Chen explicitly discloses except transmission of a random access preamble after determining the timer associated with CC#2 timing and not to perform uplink transmission.
However, Wang from the same field of endeavor discloses except transmission of a random access preamble (See Fig. 18; the UE to transmit Random Access Preamble; Para. [0119], Lines 2-8) after determining the timer associated with CC#2 timing (See Fig. 15: after CC action of CC#2; Para. [0119], Lines 2-10), and Wang further discloses not to perform uplink transmission on the component carrier (See Fig. 22A: Para. [0137]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide that except transmission of a random access preamble after determining the timer associated with CC#2 timing as taught by Wang to have incorporated in the system of Kwon, so that the motivation would provide that the UE could not only extend activation time of the component carrier to finish the data transmission but also to avoid redundant timer start or restart based upon the activation/deactivation of the component carrier, and so as to enhance performance of the UE. See Wang Para. [0135]-[0136] and also See [0147].

Regarding claim 13; KWON discloses a Base Station (BS) for establishing time alignment by a base station in a wireless communication system, the BS comprising:
a transceiver (See Fig. 10 for transceiving unit 1050); and
a controller (See Fig. 10: controller 1010) coupled with the transceiver and configured to:
transmit, to a user equipment (UE), a radio resource control (RRC) message (See Fig. 5: setting up RRC connection between UE and eNB; Col. 13, Lines 60-67) including information on a timing advance group (TAG) (See Fig. 5: UE to receive UL timing group information from eNB; Col. 14, Lines 4-9 and Lines 15-20) the TAG being a group of one cell using same timing advanced value (See Fig. 5: Col. 14, Lines 4-10);
perform an operation for receiving an uplink transmission on a serving cell (See Fig. 5: steps 534 and 540 for performing UL transmission to eNB through delegate CC of UL timing group; Col. 14, Lines 28-37) in case that the timer associated with the TAG to which the serving cell belong is running (See Fig. 5: performing timing alignment timer based on CC time of UL timing group; Col. 13, Lines 15-22), the timer being used to verify whether uplink time of the serving cell belonging to See Fig. 5: A case that requires the UE 580 to obtain a UL synchronization, i.e., time alignment, may be associated with conditions d-i) through d-iii). Also, the UE 580 may transmit a preamble to obtain a UL synchronization with respect to available total CC groups. The UE 580 may need to obtain a UL synchronization with respect to a few available CC groups. Col. 14, Lines 40-45); and
perform a random access procedure on the serving cell (See Fig. 3; FIG. 3 shows a random access procedure for receiving information required for synchronization. The random access procedure may be applicable when a UE is newly coupled to a network through a handover and the like. Also, upon completing the coupling, the UE may proceed with the random access procedure even under a circumstance such as synchronization, Col. 6, Lines 48-52) in case that the timer associated with the TAG is not running ((See Fig. 3: steps S310-S350, considering the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16),
wherein any UL transmission on the serving cell (See Fig. 3: steps S310-S350 the Wireless terminal to consider/determine the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16) except a random access preamble transmission (See Fig. 5: steps 534 and 540 for performing UL transmission to eNB through delegate CC of UL timing group; Col. 14, Lines 28-37) in case that the timer associated with the TAG is not running ((See Fig. 3: steps S310-S350, considering the deactivation timer (i.e. timer not running) for CC#2; Para. [0033], Lines 11-16); and 
Even though, Kwon discloses the method of performing UL transmission according to the timer, Kwon doesn’t explicitly discuss the method using the timer associated with the TAG.
However, Chen further teaches the method using the timer associated with the TAG (See Fig. 4-5: in response to receiving Timing advance command (TAC) from the Access Network, performing activation and deactivation the component carrier of the timer; Para. [0037] and Chen’s claim 34).
Chen to have incorporated in the system of Kwon, so that the motivation would provide to reduce the power consumption of the UE terminal efficiently. Chen: Para. [0006].
Neither Kown nor Chen explicitly discloses except transmission of a random access preamble after determining the timer associated with CC#2 timing and not to perform uplink transmission.
However, Wang from the same field of endeavor discloses except transmission of a random access preamble (See Fig. 18; the UE to transmit Random Access Preamble; Para. [0119], Lines 2-8) after determining the timer associated with CC#2 timing (See Fig. 15: after CC action of CC#2; Para. [0119], Lines 2-10), and Wang further discloses not to perform uplink transmission on the component carrier (See Fig. 22A: Para. [0137]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide that except transmission of a random access preamble after determining the timer associated with CC#2 timing as taught by Wang to have incorporated in the system of Kwon, so that the motivation would provide that the UE could not only extend activation time of the component carrier to finish the data transmission but also to avoid redundant timer start or restart based upon the activation/deactivation of the component carrier, and so as to enhance performance of the UE. See Wang Para. [0135]-[0136] and also See [0147].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 9,143,970 B2).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416